DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed 06/30/2020.
Claims 1-20 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites receiving a request to establish a group of members, identifying an initiator transaction account number, providing a record of transaction to members of the group, receiving a response associated with the transaction, generating a split instruction, splitting the transaction and transmitting a notification. 
The above limitations, as drafted, are a process that, under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by a processor” language, “receiving” and “splitting” in the context of this claim encompasses the users manually calculating the financial obligations of each member of the group, which is a fundamental economic practice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
i.e., as a generic processor performing a generic computer function of splitting transaction records between members of the group) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the generating, splitting and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 2-7 are dependent on claim 1, and include all the limitations of claim 1 without significantly more. Therefore, they can be addressed with the same rationale. 
Claims 8-14 & 15-20 are directed to a system and non-transitory computer-readable medium, respectively, and recite the same abstract ideas and additional elements for carrying out the same steps and processes as addressed in claims 1-7. The system and non-transitory computer-readable medium are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of splitting transaction records between members of the group) such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claims 1-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 2013/0041824). 

Regarding claim 1, Gupta discloses A method comprising: 
receiving, by at least one computing device, a request to establish a group of members from a group initiator, the group of members being associated with a transaction (Paragraph [0073] teaches creating a record or instance of a transaction event in the collaboration service; Paragraph [0078] teaches adding participants to the event (reads on creating a group); 
identifying, by the at least one computing device, an initiator transaction account number for a transaction account of the group initiator (Abstract; Paragraph [0005] teaches the payer (reads on group initiator) pays for a group transaction; FIG. 7 teaches the user’s registering for the ; 
providing, by the at least one computing device, a record of the transaction to a respective client device associated with members of the group of members (Paragraph [0102] teaches the collaboration service to present the list of transactions to one or more participants of the event; FIGs. 3, 4 & 13), the record comprising data representing a merchant, a transaction amount, and a transaction date (FIG. 3 teaches a user interface displaying multiple Event IDs (ROCs), wherein the ROCs include a merchant, amount and date); 
receiving, by the at least one computing device, at least one response associated with the transaction from the respective client device associated with the members (Paragraph [0068] teaches one or more itemized receipts can be provided to one or more devices such that participants may view and identify goods and/or services for which each participant may be responsible; Paragraph [0074] teaches at block 208, the payer may identify a transaction for the event; Paragraph [0075] teaches collaboration service may compile a list of payment transactions performed by the user using the payment device wherein the payer may identify the transaction for the event by selecting a particular transaction from the list; Paragraphs [0102] - [0103] teaches the participants selecting the apportionment method or participant responsible for a particular good or service associated with the event); 
generating, by the at least one computing device, a split instruction for the members of the group based upon the at least one response (Paragraph [0079] – [0080]; Paragraph [0079] teaches the payer or other participants in the event may identify the apportionment method (reads on split instruction); Paragraph [0104] teaches the collaboration server computing the portion of the cost each person owes); 
splitting, by the at least one computing device, the transaction between the members of the group and the group initiator (Paragraph [0079] – [0080]; Paragraph [0104] teaches the collaboration server computing the portion of the cost each person owes; Paragraph [0079] teaches the payer (reads on group initiator) or other participants in the event may identify the apportionment ; and 
transmitting, by the at least one computing device and to the respective client device associated with members of the group of members, a respective notification based at least in part on the split instruction (Paragraph [0080]; FIG. 5; Paragraph [0005] teaches the collaboration application may generate and send a set of notification messages to the other participants to inform the other participants of an amount owed to the payer; FIG. 13, item 1308; Paragraph [0104] teaches an amount the participant owes can be presented to the participant along with a number of payment methods).

Regarding claim 2, Gupta discloses The method of claim 1. Gupta further discloses wherein the split instruction specifies that the transaction is split between the group initiator and the members of the group based at least in part on payment transactions corresponding to one or more of the members (Paragraph [0078]-[0079] teaches identifying contacts that are participants of the even and then identifying the apportionment method for dividing the event costs amongst members of the group; Paragraphs [0103]-[0104] teaches indicating an apportionment method for each of the transactions that are part of the event; FIG. 13, item 1306).

Regarding claim 3, Gupta discloses The method of claim 1. Gupta further discloses wherein the split instruction specifies that the transaction be split proportionally between the group initiator and the members of the group (Paragraph [0079] teaches the ability to select the apportionment method to be pro-rata (reads on proportionally)).

Regarding claim 4, Gupta discloses The method of claim 1. Gupta further discloses wherein the split instruction specifies that the transaction be split according to a percentage assigned to the group initiator and the members of the group toward a transaction amount (Paragraph [0079] teaches an apportionment method of splitting the cost according to a percentage allocation allocated to each person).

Regarding claim 5, Gupta discloses The method of claim 4. Gupta further discloses wherein the split instruction specifies that the transaction be split based at least in part on specified percentage (Paragraph [0079] teaches an apportionment method of splitting the cost according to a percentage allocation allocated to each person).

Regarding claims 8-12, all limitations as recited have been analyzed and rejected with respect to claims 1-5. Claims 8-12 pertain to a system having associated instructions corresponding to the method of claims 1-5. Claims 8-12 do not teach or define any new limitations beyond claims 1-5, therefore they are rejected under the same rationale.

Regarding claims 15-18, all limitations as recited have been analyzed and rejected with respect to claims 1-4. Claims 15-18 pertain to a non-transitory computer-readable medium having associated instructions corresponding to the method of claims 1-4. Claims 15-18 do not teach or define any new limitations beyond claims 1-4, therefore they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2013/0041824) in view of Germann et al. (US 2014/0032297).

Regarding claim 6, Gupta discloses The method of claim 1. Gupta does not teach, however, Germann teaches assigning, by the at least one computing device, rewards associated with the transaction to the members of the group based at least in part on the split instruction (Paragraph [0092] teaches splitting rewards points from a transaction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transaction system as taught by Gupta with the splitting of rewards points earned on a transaction as taught by Germann because each person should receive credit for paying their portion of the shared transaction.

Regarding claim 13, all limitations as recited have been analyzed and rejected with respect to claim 6. Claim 13 pertains to a system having associated instructions corresponding to the method of claim 6. Claim 13 does not teach or define any new limitations beyond claim 6, therefore they are rejected under the same rationale.

Regarding claim 19, all limitations as recited have been analyzed and rejected with respect to claim 6. Claim 19 pertains to a non-transitory computer-readable medium having associated instructions corresponding to the method of claims 6. Claim 19 does not teach or define any new limitations beyond claim 6, therefore they are rejected under the same rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2013/0041824) in view of Hummer (US 2014/0365378).

Regarding claim 7, Gupta discloses The method of claim 1. Gupta does not teach, however, Hummer teaches wherein a response from the members of the group comprises a rejection (Paragraph [0003] teaches calculating and transmitting a second settlement amount if the [member] declined the settlement amount), and the method further comprises: 
recalculating a settlement amount for the group initiator and remaining members of the group (Paragraph [0003] teaches calculating and transmitting a second settlement amount if the [member] declined the settlement amount); 
generating, by the at least one computing device, a new split instruction for the remaining members of the group based upon the at least one response (Paragraph [0003] teaches calculating and transmitting a second settlement amount if the [member] declined the settlement amount); 
splitting, by the at least one computing device, the transaction between the remaining members of the group and the group initiator (Paragraph [0003] teaches calculating and transmitting a second settlement amount if the [member] declined the settlement amount); and 
transmitting, by the at least one computing device and to the respective client device associated with remaining members of the group of members, a new respective notification based at least in part on the new split instruction (Paragraph [0003] teaches calculating and transmitting a second settlement amount if the [member] declined the settlement amount).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shared transaction system as taught by Gupta with the negotiation system as taught by Hummer because it would allow the members to point out if something was incorrect and make modifications before paying the payor.

Regarding claim 14, all limitations as recited have been analyzed and rejected with respect to claim 7. Claim 14 pertains to a system having associated instructions corresponding to the method of claim 7. 

Regarding claim 20, all limitations as recited have been analyzed and rejected with respect to claims 7. Claim 20 pertains to a non-transitory computer-readable medium having associated instructions corresponding to the method of claim 7. Claims 20 does not teach or define any new limitations beyond claim 7, therefore they are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319. The examiner can normally be reached Wednesday & Thursday 8am-4pm and Friday 10am-2pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        March 9, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619